     Case 1:19-cv-03518-GWG Document 108
                                     107 Filed 08/06/20 Page 1 of 1




                                 The Law Offices of Jacob Aronauer
                                       225 Broadway, 3rd Floor
                                    New York, New York 10007
                                           (212) 323-6980
                                    jaronauer@aronauerlaw.com

August 6, 2020
                                  MEMORANDUM ENDORSEMENT
Via ECF
Hon. Gabriel W. Gorenstein
United States Courthouse
500 Pearl St.
New York, NY 10007

         Re.       Garcia et al v. Progressive Maintenance LLC
                   19-cv-03518 (GWG)

Dear Judge Gorenstein:

         This office, along with Yale Pollack, represents Plaintiffs in the above captioned matter.
Plaintiffs are forced to file a motion to compel Defendants to meet and confer with respect to a
discovery dispute. Plaintiffs are mindful of the Court’s individual rules and the importance it places
on the parties meeting and conferring in good faith prior to bringing to the Court discovery issues.
However, it is apparent that absent a Court order, Defendants will not meet and confer.

        There is a dispute pertaining to the discovery provided—or lack thereof—with respect to
the two corporate Defendants, Progressive Maintenance LLC and Progressive Management of N.Y.
Corp. Plaintiffs seek the articles of incorporation of the corporate Defendants, a list of all
shareholders and a list of all owners, officers, directors, managers and supervisors of the corporate
Defendants. Defendants refuse to provide this information.

         It is my understanding Defendants refuse to meet and confer on the grounds that Plaintiffs
failed to set forth with the requisite specificity as to the topics of the meet and confer. As a result,
on August 4, 2020, Plaintiffs provided Defendants with an e-mail setting forth the specific topics
to be discussed in the meet and confer as well as a potential resolution. Defendants did not respond.
Overall, this office has spent more than a week and multiple e-mails attempting to get Defendants’
counsel to meet and confer with respect to this issue.

         Plaintiffs are mindful that the Court’s time is precious and I apologize for having to seek
the intervention of the Court. Unfortunately, though, it is apparent that Defendants will not meet
and confer with Plaintiffs absent a Court order.
                                                            Respectfully,

                                                            /s Jacob Aronauer
                                                            Jacob Aronauer
                                    Do not send a letter claiming the other side refused to confer
                                    unless you also call them and they do not respond within two
                                    business days. Also, in any future letter, you must describe all
                                    efforts you made to confer with details as to dates, times, etc.
Via ECF
                                    Call the other side today. Application denied.
All attorneys on Record

                                    So Ordered.
4842-9040-6083.1


                                         August 6, 2020
